                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

DENISE NELSON,

                        Plaintiff,                                       8:20CV14

        vs.
                                                               ORDER TO SHOW CAUSE
ETHICON, INC., and JOHNSON &
JOHNSON,

                        Defendants.



        On January 9, 2020, the Office of the Clerk sent letters (Filing Nos. 50, 51, 52, and 53) to
the following attorneys directing them to register for admission to practice in this court: Christine
Clark, Lee B. Balefsky, Michelle L. Tiger, and Thomas R. Kline.

      As of January 27, 2020, the above attorneys have not complied with the Clerk’s letter.
Accordingly,

        IT IS ORDERED: On or before February 11, 2020, the attorneys listed above shall either
comply with the requests set forth in the letters from the Clerk of the Court or show cause by
written affidavit why they cannot comply with the rules of the Court. Failure to comply with this
order will result in being removed as counsel of record.


       Dated this 27th day of January, 2020.

                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
